EXHIBIT CERTIFICATION OF CHIEF EXECUTIVE OFFICER UNDER SECTION SARBANES OXLEY ACT OF 2002, 18 U.S.C. § 1350 In connection with the Annual Report on Form10-K/A of Vanguard Natural Resources, LLC (the “Company”), as filed with the Securities and Exchange Commission on the date hereof (the “Report”), I, Scott W. Smith, Chief Executive Officer of the Company certify, pursuant to 18 U.S.C. Section1350, as adopted pursuant to Section906 of the Sarbanes-Oxley Act of 2002, that: (1)the Report fully complies with the requirements of Section13(a)or 15(d)of the Securities Exchange Act of 1934; and (2)the information contained in the Report fairly presents, in all material respects, the financial condition and results of operations of the Company. /s/ Scott W. Smith Scott W. Smith President and Chief Executive Officer (Principal Executive Officer) February 4, 2010
